DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding dependent claims 6 and 14, Examiner is interpreting deletable in a manner consistent with the specification at paragraph [0082] as tagged “deletable”.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because Examiner is of the position that the Abstract contains a typographical error.  The first two sentences of the Abstract recites in part, “…a method for managing data associated with an application that is not used in an electronic device.  The electronic device may comprise instructions by which: at least one application program is downloaded from an external server through a communication circuit; at least one application program is installed in the electronic device…”  Examiner is of the position that the .  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claimed device of claim 1 and the method of claim 9 are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea falling within the mental processes group enumerated groupings of abstract ideas set forth in the 2019 PEG. Examiner is of the position that claims 1 and 9 are 
  The recitation of generic computer components does not negate that the abstractness of the given limitations. The limitations of the device claim 1 reciting the abstract idea are highlighted in italics and the limitations directed to additional elements are highlighted in bold as follows and are substantially similar to the claim limitations recited in claim 9:
An electronic device comprising: a communication circuit; a processor operatively connected with the communication circuit; and a nonvolatile memory electrically connected with the processor, wherein the memory stores instructions that, when executed, cause the processor to: 
download at least one application program from an external server through the communication circuit; 
install the at least one application program in the electronic device; 
provide a file system which is configured to store at least one file that is used by the at least one application program in at least one first region of the nonvolatile memory; 
metadata associated with the at least one file in at least one second region of the nonvolatile memory by using the file system, the metadata comprising information of the at least one application program; 
delete the at least one application program from the electronic device; and in the middle of deleting the at least one application program or after deleting, delete the at least one file based on at least a portion of the metadata.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to generic computer components, i.e., a memory storing instructions coupled to a processor and the generic computer function of downloading, installing and saving data.  These elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment orprophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements, See Applicant's specification at paragraph [0060] with respect to the recitation of generic computing elements.  
One skilled in the relevant art can recognize, however, that the invention may be practiced without one or more of the specific details, or with other methods, components, materials, and so forth to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to a memory storing instructions coupled to a processor at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's specification at paragraph [0060] describes generic off-the-shelf computer-based elements for implementing the claimed invention which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ...TLI Communications LLC v. AV Auto. LLC ... OIP Techs., Inc., v. Amazon.com, Inc ... buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 recites the limitation wherein the information of the at least one application program comprises usage information.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vongsouvanh et al. U.S. Pub. No. 2014/0297700 (hereinafter “Vongsouvanh”).
Regarding independent claim 1, Vongsouvanh discloses:
An electronic device comprising: a communication circuit; a processor operatively connected with the communication circuit; and a nonvolatile memory electrically connected with the processor, wherein the memory stores instructions that, when executed, cause the processor to: download at least one application program from an external server through the communication circuit; install the at least one application program in the electronic device; provide a file system which is configured to store at least one file that is used by the at least one application program in at least one first region of the nonvolatile memory (Vongsouvanh at paragraph [0018] discloses in part, “A user device 106 is a computing device that may be used to access cloud storage device 102, and may be a personal laptop computer, a personal desktop computer, a tablet computer, a smartphone, or some other suitable computing device. User device 106 may include installed applications, or may have access to applications that are capable of accessing or altering files stored on cloud storage device 102.”  Examiner is of position that the user device being a computer as disclosed in Vongsouvanh reads on the recited electronic device and comprises a processor and memory and as illustrated in Figure 2 provided below, communicates with a network.  Further, Vongsouvanh at paragraph [0020] discloses in part, “Cloud storage engine 200 allows user device 106 to access files over network 104.”  Vongsouvanh at paragraph [0028] discloses in part, “In some implementations, application database 210 may include compiled or uncompiled computer instructions comprising an application, a link to access a cloud application, a link to download a native application…”  Lastly, Vongsouvanh at paragraph [0023] and Figure 2 provided below discloses a file database 206, and metadata being stored in a separate database.)

    PNG
    media_image1.png
    454
    704
    media_image1.png
    Greyscale


metadata associated with the at least one file in at least one second region of the nonvolatile memory by using the file system, the metadata comprising information of the at least one application program (Vongsouvanh at paragraph [0020] and Figure 2 provided above illustrates a cloud storage engine comprising a file database 206 and separate application database 210.  Further, Vongsouvanh at paragraph [0028] discloses in part, “Application database 210 may store metadata associated with an application…”)

delete the at least one application program from the electronic device; and in the middle of deleting the at least one application program or after deleting, delete the at least one file based on at least a portion of the metadata (Vongsouvanh at paragraph [0052] discloses in part, “…uninstalling an application or revoking its access to a file may delete application-specific metadata associated with the application…”)

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Vongsouvanh discloses:
wherein the information of the at least one application program comprises usage information associated with the at least one application program (Vongsouvanh at paragraph [0022] discloses in part, “As an illustrative example of such implementations, upon implementing a user edit to the content of a file, communication processor 204 may also adjust metadata indicating the last time the file was edited…”  Examiner is interpreting metadata indicating the last time a file was edited as reading on usage information.)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Vongsouvanh discloses:
further comprising a display device, wherein the instructions cause the processor to: in the middle of deleting the at least one application program or after deleting, identify at least one file comprising the information of the at least one application program; and display the at least one file to be distinguished from other files through the display device (Vongsouvanh at paragraph [0048] discloses the cloud storage system implementing a video display.  Further, Vongsouvanh at paragraph [0052] discloses in part, “…uninstalling an application or revoking its access to a file may delete application-specific metadata associated with the application…”  Lastly, 1Vongsouvanh at paragraph [0022] discloses in part, “Communication processor 204 may respond to a user command by identifying files having metadata that meets criteria provided in the user command, by transmitting metadata associated with one or more files to a user, by editing metadata associated with a file, or by some other suitable measure according to the command. Communication processor 204 may also provide access to or edit content of a file according to a user command…”)

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Vongsouvanh discloses:
wherein the file system comprises a permission file system (Vongsouvanh at paragraph [0025] discloses in part, “Each category of metadata may also be public or private. Public metadata may be accessed by any user with permission to access the file, while private metadata may only be accessed by an owner of the metadata or a user that the owner authorized to access the private metadata.”)

Regarding independent claim 9, while independent claim 9, a method claim, and independent claim 1, a device claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 9 is rejected under the same rationale as claim 1.

Regarding dependent claim 10, all of the particulars of claim 9 have been addressed above.  Additionally, claim 10 is rejected under the same rationale as claim 2.

Regarding dependent claim 15, all of the particulars of claim 9 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vongsouvanh in view of Caklovic U.S. Patent No. 8,812,567 (hereinafter “Caklovic”).
Regarding dependent claim 3, While Vongsouvanh at paragraph [0032] discloses searching for metadata and files using an application on a user device operated by an operating system, Vongsouvanh does not disclose:
wherein the file system comprises a file system of Unix or Linux, wherein the first region comprises a data block, and wherein the second region comprises an inode list.
However, Caklovic at Column 1, Lines 35-46 teaches the following:
For each file, the file system stores a set of data blocks for the file (i.e., the actual data stored in the file by a user or application), as well as metadata for accessing and managing the file. For example, in Unix and Unix-derived file systems, file metadata is often stored in inodes. The inode for a file stores information about the file, such as the number of bytes in the file, protection and permission information, addresses of data blocks for the file's data, the dates and times when the file was created, last accessed, and modified, etc. 

Both the Vongsouvanh reference and the Caklovic reference, in the sections cited by the Examiner, are in the field of endeavor of managing files and metadata of a file system.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the navigation of files and metadata through an application running on an operating system as disclosed in Vongsouvanh with the Unix file system storing files in blocks and metadata in inodes as taught in Caklovic to facilitate in managing a file system (See Caklovic at Column 3, Lines 22-34).

Regarding dependent claim 11, all of the particulars of claim 9 have been addressed above.  Additionally, claim 11 is rejected under the same rationale as claim 3.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vongsouvanh in view of Chang et al. U.S. Pub. No. 2006/0129601 (hereinafter “Chang”).
Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Additionally, while Vongsouvanh at paragraph [0052] discloses identifying metadata associated with an uninstalled application and deleting it, Vongsouvanh does not disclose:
wherein the instructions cause the processor to: in the middle of deleting the at least one application program or after deleting, delete the information of the at least one application program from the metadata associated with the at least one file; determine whether the metadata associated with the at least one file comprises information of another application program; and when the information of another application program is not included, delete the at least one file.
However, Chang at paragraph [0026] teaches in part, “Being able to distinguish metadata of one application program from others allows a particular metadata to be updated or deleted altogether from the file when the application program to which it pertains is updated or uninstalled from the node, respectively.”  Examiner is interpreting Chang in the above cited section as teaching the ability to distinguish metadata of one application from others, such that only metadata belonging only to an uninstalled application is deleted.”
Both the Vongsouvanh reference and the Chang reference, in the sections cited by the Examiner, are in the field of endeavor of metadata handling of uninstalled application.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the identification and deletion of application related metadata of an uninstalled application as disclosed in Vongsouvanh with the determination as to which applications metadata belongs to and only deleting metadata belonging to an uninstalled application as taught in Chang to facilitate in the automatic collection and deletion of application metadata when an application is uninstalled (See Chang at paragraph [0008]).

Regarding dependent claim 12, all of the particulars of claim 9 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 4.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vongsouvanh in view of Wu et al. U.S. Patent No. 8,079,085 (hereinafter “Wu”).
Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, while Vongsouvanh discloses using metadata to identify application files and identifying application metadata and deleting application metadata when an application is uninstalled, Vongsouvanh does not disclose:
wherein the instructions cause the processor to: in the middle of deleting the at least one application program or after deleting, delete the information of the at least one application program from the metadata associated with the at least one file; identify a number of pieces of information of the application program included in the metadata associated with the at least one file; and delete the at least one file based on the number of pieces of information of the application program included in the metadata.
However, Wu at Column 3, Lines 32-35 teaches, “Removing a program is typically termed "uninstall" since often a variety of actions must occur in order to remove the program, in addition to simply deleting the program file itself. When referring to software, an "uninstall" refers to the act of removing program files and folders from a hard disk and removing related data from the registry so that the software is no longer available for use.”
Vongsouvanh reference and the Wu reference, in the sections cited by the Examiner are in the field of endeavor of uninstalling an application and removing relevant data.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the uninstalling of an application and the identification and deletion of related metadata as disclosed in Vongsouvanh with the uninstallation of an application comprises removing program files and folder and data from the registry  [i.e., metadata] as taught in Wu to facilitate in completely uninstalling an application and keeping a clean registry to reduce false positives (See Wu at Column 3, Lines 32-41).

Regarding dependent claim 13, all of the particulars of claim 9 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 5.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vongsouvanh in view of Walline et al. U.S. Pub. No. 2016/0294839 (hereinafter “Walline”).
Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, while Vongsouvanh discloses file and application metadata related to an installed application and its corresponding files, Vongsouvanh does not disclose:
wherein the instructions cause the processor to: in the middle of deleting the at least one application program or after deleting, identify at least one file comprising the information of the at least one application program; identify whether the at least one file is deletable; and when the at least one file is deletable, delete the at least one file.
However, Walline at paragraph [0176] teaches tagging files for deletion [i.e., deletable].
Both the Vongsouvanh reference and the Walline reference, in the sections cited by the Examiner, are in the field of endeavor identifying relevant data for deletion.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the identification and deletion of data related to an uninstalled application as taught in Vongsouvan with the tagging of files for deletion taught in Walline to facilitate in identifying files for deletion.

Regarding dependent claim 14, all of the particulars of claim 9 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 6.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2014/0067879
Paragraphs [0008] and [0047] as it relates to uninstalling an application and removing related files from a system area and non-system area.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154